UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-10545 TRANSATLANTIC HOLDINGS, INC. (Exact name of registrant as specified in its charter) 80 Pine Street, New York, New York 10005; (212) 365-2200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $1.00 Per Share Rights to Purchase Series A Participating Preferred Stock 8.00% Senior Notes Due 2039 5.75% Senior Notes Due 2015 (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Common Stock, Par Value $1.00 Per Share 1 Rights to Purchase Series A Participating Preferred Stock0 8.00% Senior Notes Due 2039 63 5.75% Senior Notes Due 2015 70 Pursuant to the requirements of the Securities Exchange Act of 1934, Transatlantic Holdings, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 16, 2012_ By: _/s/ Gary A. Schwartz Name: Gary A. Schwartz Title: Executive Vice President and General Counsel
